DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/846,478, filed on 13 April, 2020, in which claims 1 to 16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 13 April, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on 13 April, 2020 and 21 June, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites ‘the fourth inorganic insulating layer’ at line 6 which does not have antecedent basis.  It .  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 3-6 of co-pending Application No. 16/922,236 [‘236] (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as discussed below.  This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Table 1 – Comparison of Pending Claims to Co-Pending ‘236 Claims
Pending claim
’236 claim
 1. A display device comprising: 

a flexible substrate; and 

a display region including a plurality of pixels on the flexible substrate, the substrate includes: 

a resin layer, 

a first inorganic insulating layer provided on the first resin layer, and 















wherein a thickness of the second resin layer is larger than a thickness of the first resin layer, and the first resin layer is a resin layer baked at a higher baking temperature than the second resin layer.


a substrate including 




a first resin layer, 






a first inorganic insulating layer between the first resin layer and the second resin layer, and having flexibility; 


a display region provided on the substrate; 

a terminal region arranged outside the display region on the substrate; and 

a bending region arranged between the display region and the terminal region, 

wherein a thickness of the second resin layer is larger than a thickness of the first resin layer, 

the substrate includes a first region and a second region, 

the first resin layer, the first inorganic insulating layer, and the second resin layer are laminated in the first region, 

the first resin layer and the second resin layer are laminated in the second region and the first inorganic insulating layer is not laminated in the second region,

and the first region overlaps the display region and the second region overlaps the bending region. 

3. The display device according to claim 2, wherein the thickness of the first resin layer is 70% or less of the thickness of the second resin layer. 
3. The display device according to claim 1, further comprising: 

a second inorganic insulating layer is provided between the first resin layer and the first inorganic insulating layer, or 

between the first inorganic insulating layer and the second resin layer.
4. The display device according to claim 3, further comprising: 

an inorganic material layer provided between the first resin layer and the first inorganic insulating layer 

or between the first inorganic insulating layer and the second resin layer.
4. The display device according to claim 1, wherein the first inorganic insulating layer includes a silicon nitride. 
5. The display device according to claim 4, wherein the first inorganic insulating layer includes silicon nitride.
5. The display device according to claim 3, wherein the second inorganic insulating layer includes a silicon oxide or amorphous silicon.
6. The display device according to claim 5, wherein the inorganic material layer includes silicon oxide or amorphous silicon.



claim 1 and referring to Table 1, Examiner notes that the presence of pixels are implied and normally associated with a display region.  Alternatively Examiner takes official notice that pixels in a display region of a substrate is well known in the display art.  Both pending and co-pending claims describe a structure of an organic/inorganic/organic laminate of a portion of a flexible substrate with a second organic layer being thicker than a first.  Thus it appear to Examiner that the structure limitations of pending claim 1 are recited in co-pending ‘236 claim 1.  
Examiner further notes that regarding the subject matter ‘the first resin layer is a resin layer baked at a higher baking temperature than the second resin layer’ even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.
Here co-pending ‘236 claim 1 discloses the structure of pending claim 1.  Accordingly the burden shifts to Applicant to establish an unobvious difference between the claimed structure and the co-pending claimed structure.
Regarding claim 2, claim 3 of the ‘236 patent recites this subject matter.
Regarding claim 3, a second inorganic insulating layer appears to be a species of an inorganic material layer.  Also an inorganic material layer between the first resin and the first inorganic insulating layer means requires the inorganic material layer is between the first and second resin because the first inorganic insulating layer is between the first and second resin.  Thus it appears to Examiner that structure of pending claim 3 is described or implied in co-pending claim 4.
Regarding claim 4, claim 5 of the ‘236 patent appears to describe this subject matter.
Regarding claim 5, claim 5 of the ‘236 patent appears to describe this subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    344
    556
    media_image1.png
    Greyscale
Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0141551 (Seo).
Regarding claim 1, Seo discloses a display device comprising: 
a flexible substrate, FS [0060]; and 
a display region, II [0068] and Figure 2, including a plurality of pixels on the flexible substrate, the substrate includes: 
a resin layer, 1PL [0061]
a first inorganic insulating layer, 1BL [0064] e.g. SiN, provided on the first resin layer, as shown, and 
a second resin layer, 2PL [0064], provided on the first insulating layer, as shown, wherein

    PNG
    media_image2.png
    411
    616
    media_image2.png
    Greyscale
a thickness of the second resin layer is larger than a thickness of the first resin layer, as described at [0030]. 
Regarding the subject matter ‘the first resin layer is a resin layer baked at a higher baking temperature than the second resin layer’ even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.
Here Seo discloses the structure of claim 1.  Accordingly the burden shifts to Applicant to establish an unobvious difference between the claimed structure and the prior art structure.
Regarding claim 2 which depends upon claim 1, wherein the thickness of the first resin layer is less of the thickness of the second resin layer.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the thickness of the first resin layer is 70% or less of the thickness of the second resin layer because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 3 which depends upon claim 1, at [0064], Seo teaches the first and second barriers may have a single layer structure or a multi-layer structure.  At Figure 11, Seo teaches an embodiment wherein a second inorganic insulating layer, e.g. SiO2 is provided between the first resin layer and the first inorganic insulating layer, e.g. SiN, or between the first inorganic insulating layer and the second resin layer.
Regarding claim 4 which depends upon claim 1, Seo teaches the first inorganic insulating layer includes a silicon nitride [0064].
Regarding claim 5 which depends upon claim 3, Seo teaches the second inorganic insulating layer includes a silicon oxide or amorphous silicon.
Regarding claim 6 which depends upon claim 1, Seo teaches at Figure 2; 
a thin film transistor, 110/TFT [0067]; 
a third resin layer, 117 [0072], or a third inorganic layer covering the thin film transistor; 
a pixel electrode, 121 [0073], provided on the third resin layer or the third inorganic layer, and electrically connected to the thin film transistor, as shown; 
a bank, 122 [0072], covering an end of the pixel electrode, as shown, and exposed a portion the pixel electrode, as shown; 
an organic layer, 123 [0073], covering a portion of the upper surface of the exposed the pixel electrode, as shown; 
a counter electrode, 124 [0073], covering the organic layer and the bank, as shown; and 
a sealing layer, 130 [0077], covers the counter electrode, as shown, and includes a fourth inorganic layer where 130 is described as a plurality of organic and inorganic layers at [0077].
Claims 7-9 is rejected under 35 U.S.C. 103 as being unpatentable over Seo and U.S. 2018/0123060 (Jang).

    PNG
    media_image3.png
    457
    583
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    638
    606
    media_image4.png
    Greyscale
Regarding claim 7 which depends upon claim 1, Seo does not explicitly teach a terminal adjacent to the display region on the substrate; and a bending region provided between the display region and the terminal, wherein a region where the first inorganic insulating layer is not arranged while being overlapped with the bending region in a planar view is provided. 

    PNG
    media_image5.png
    567
    809
    media_image5.png
    Greyscale
Jang is directed to flexible displays.  Jang teaches at annotated Figure 3B, 12A and 14Q, a terminal, as annotated, adjacent to the display region, as annotated, on the substrate, as shown; and a bending region, G [0226], between the display region and the terminal, as shown, wherein a region overlapping the bending region in a planar view and not having the first inorganic insulating layer, SiN or SiO [0180], provided. 

Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1, further comprising: a terminal adjacent to the display region on the substrate; and a bending region provided between the display region and the terminal, wherein a region where the first inorganic insulating layer is not arranged while being overlapped with the bending region in a planar view is provided because Jang teaches this is a suitable configuration for a bending structure and because an artisan would find it desirable to minimize the amount of inorganic materials in a bending area of a flexible display and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 8 which depends upon claim 3, Jang teaches a suitable configuration for flexible display comprises a terminal adjacent to the display region on the substrate; and a bending region between the display region and the terminal, wherein a region overlapping the bending region in a planar view and not having the 
For the reasons discussed above it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 3 comprising a terminal adjacent to the display region on the substrate; and a bending region between the display region and the terminal, wherein a region overlapping the bending region in a planar view and not having the first inorganic insulating layer and the second inorganic insulating layer is provided because Jang teaches this is a suitable configuration for a bending structure and because an artisan would find it desirable to minimize the amount of inorganic materials in a bending area of a flexible display and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 9 which depends upon claim 6, Seo does not explicitly teach a terminal adjacent to the display region on the substrate; and a bending region between the display region and the terminal, wherein a region overlapping the bending region in a planar view and not having the third inorganic insulating layer or the fourth inorganic insulating layer is formed.
Jang is directed to flexible displays.  At annotated Figure 3B, 12A and 14Q, Jang teaches a terminal, as annotated, adjacent to the display region, as annotated, on the substrate, as shown; and a bending region, G [0226], between the display region and the terminal, as shown, wherein a region overlapping the bending region in a planar  
Taken as a whole the prior art is directed to flexible displays.  Jang teaches a region overlapping the bending region in a planar view and not having an ILD (third inorganic layer) or TFE (4th inorganic layer) is a suitable arrangement for a bending portion in a flexible display.  An artisan would recognize that inorganic materials are brittle and stiff thus breaking when subjected to a bending force.  An artisan would find it desirable to minimize the use of brittle materials in the bending area to minimize the occurrence of cracks and defects.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 6, further comprising: a terminal adjacent to the display region on the substrate; and a bending region between the display region and the terminal, wherein a region overlapping the bending region in a planar view and not having the third inorganic insulating layer or the fourth inorganic insulating layer is formed because Jang teaches this is a suitable configuration for a bending structure and because an artisan would find it desirable to minimize the amount of inorganic materials in a bending area of a flexible display and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Allowable Subject Matter
Claims 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, and referring to the discussion at claim 1 and claim 6,  Seo discloses a manufacturing method of display device, comprising steps of: forming a substrate having a first resin layer, a first inorganic insulating layer provided on the first resin layer, and a second resin layer provided on the first inorganic insulating layer on a support substrate; forming a functional layer includes a thin film transistor, a third resin layer or a third inorganic insulating layer covering the thin film transistor, a pixel electrode provided on the third resin layer or the third inorganic insulating layer and electrically connected to the thin film transistor, a bank covering an end of the pixel electrode and exposing a part of the upper surface of the pixel electrode, an organic layer covering a part of the upper surface of the exposed pixel electrode, and a counter electrode covering the organic layer and the bank; forming a sealing layer covering the counter electrode, the sealing layer Including a fourth inorganic insulating layer; wherein the second resin layer is formed to have a thickness greater than a thickness of the first resin layer.
Seo does not teach peeling the support substrate from the substrate, performing a first heat treatment after forming the first resin layer and before forming the first inorganic insulating layer, performing a second heat treatment after forming the second resin layer, and a maximum temperature during the second heat treatment is lower than a maximum temperature during the first heat treatment.
Examiner opines that U.S. 2017/0162825 (Xiao) is the most pertinent prior art regarding curing conditions for a laminated resin/barrier/resin structure.  Xiao 
Claims 10-16 depend directly or indirectly on claim 11 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice or references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893